internal_revenue_service number release date index number ------------------------------------------------------------ ----------------------------- ----------------------------------- ------------------------------------ re --------------------------------------------------- ---------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-125926-07 date date legend decedent spouse daughter daughter trust trust x y foundation foundation date date date date date state state statute state statute dear --------------- in which you request rulings under sec_2518 and sec_2055 of the internal revenue ----------------------------------------------- ---------------------- ---------------------------- ----------------------------- ------------------------------------------------------ -------------------------------------------------------------- --------------------------- ----------------------------- -------------------------------- ------------------------------- ------------------------- -------------------------- ---------------------- -------------------------- -------------------------- ------------------ --------------------------------------------- ------------------------------------- this is in response to your letter from your authorized representative dated may paragraph a ii of article v of trust provides that on the death of the information submitted and the representations made are summarized as plr-125926-07 code follows decedent a resident of state died testate on date decedent was survived by daughter and daughter decedent’s husband spouse predeceased decedent in accordance with paragraph of decedent's will executed on date daughter and daughter were appointed as co-executrices of decedent's_estate paragraph of article iv of decedent's will provides that the residue of decedent's_estate is to pass to trust a revocable_trust created by decedent during her life decedent if the decedent dies with issue surviving the trustee shall determine the amount of the decedent’s unused generation-skipping_transfer_tax_exemption as provided for in sec_2631 of the internal_revenue_code_of_1986 as amended available immediately before the decedent’s death the trustee shall distribute such amount equal to the then trustees of trust established by trust agreement dated date executed by spouse and decedent as grantors and daughter x and y as trustees to be administered under the terms and provisions thereof paragraph b ii of trust provides that if the decedent’s husband does not survive the decedent but the decedent dies with issue surviving the entire balance of the trust property shall be distributed to the children of the decedent with the issue of any deceased child to take the share of their parent per stirpes decedent disclaims or renounces in whole or in part any property passing to her outright under trust or any property or interest she would but for the disclaimer or renunciation succeed to by reason of the decedent’s death the decedent directs that such disclaimed or renounced property shall be distributed to a certain private_foundation which organization is a tax exempt_organization under the internal_revenue_code sec_501 established or to be established by said daughter and administered in accordance with the terms and provisions of the private_foundation any such property and provisions by daughter shall be distributed to a private_foundation to be known as foundation and any such property disclaimed or renounced by daughter shall be distributed to a private_foundation to be known as foundation of the securities passing to each of them under trust as to be specified under the terms of paragraph as a result of the proposed disclaimers the property proposed to be disclaimed by daughter will pass to a foundation established by her on date and known as foundation foundation is organized under sec_501 and operated exclusively for religious charitable scientific literary or educational_purposes foundation has received a letter from the internal_revenue_service concluding that foundation is an organization that is exempt from federal_income_tax under daughter and daughter each propose to disclaim all of their interest in some paragraph of trust as amended provides that if a daughter of the plr-125926-07 c foundation will segregate the disclaimed funds passing to it from the other_property and maintain such disclaimed assets as a separate fund during the lifetime of daughter the assets proposed to be disclaimed by daughter will pass to a foundation established by her on date and known as foundation foundation is organized under sec_501 and operated exclusively for religious charitable scientific literary or educational_purposes foundation has received a letter from the internal_revenue_service concluding that foundation is an organization that is exempt from federal_income_tax under sec_501 foundation will segregate the disclaimed funds passing to it from the other_property and maintain such disclaimed assets as a separate fund during the lifetime of daughter by the board_of directors of each foundation of which daughter is a member of foundation and daughter is a member of foundation the by-laws of foundation and foundation have been amended to provide that any assets deposited to foundation or foundation as a result of a qualified_disclaimer executed and filed in accordance with sec_2518 by any director or officer of the foundation shall be segregated and maintained in a separate_account from the other assets of the foundation in addition all determinations with respect to the recipient s of the separate_account funded by the disclaimed assets and or all income earned on the separate_account funded by the disclaimed assets shall be made by a majority vote of the board_of directors of each foundation excluding the disclaimaint or by a majority vote of the executive committee of each foundation excluding the disclaimant accordingly daughter and daughter will not have the power to make any determination with respect to the recipients of distributions of income or principal from the segregated funds of foundation or foundation respectively investment decisions of all funds of foundation and foundation will be made article viii paragraph provides that trust is governed by the laws of state under state statute a person may disclaim in whole or in part any interest in or power over property to be effective a disclaimer must be in writing declare the disclaimer describe the interest disclaimed be signed by the person making the disclaimer be acknowledged in such a manner as would authorize a deed to be admitted of record and be delivered or filed in the manner provided a disclaimer becomes irrevocable when it is delivered filed or recorded a disclaimer made is not a transfer assignment or release and relates back for all purposes to the time the disclaimer takes effect under state statute the disclaimer takes effect as of the time the instrument creating the interest becomes irrevocable the disclaimed interest passes according to any provision in the instrument creating the interest providing for the disposition of the interest should it be disclaimed or of disclaimed interests in general upon the disclaimer of a preceding interest a future_interest held by a person other than the disclaimant takes effect as if the disclaimant had died or ceased to exist immediately before the time of distribution plr-125926-07 the following rulings are requested the proposed disclaimers by daughter and daughter will constitute under sec_2518 the term qualified_disclaimer means an irrevocable and sec_2046 provides that for estate_tax purposes disclaimers of property qualified disclaimers under sec_2518 assuming that the disclaimers are qualified disclaimers for purposes of sec_2518 the property passing to foundation and foundation as a result of the disclaimers will be eligible for the estate_tax charitable deduction in accordance with sec_2055 ruling interests passing upon death are treated as provided in sec_2518 sec_2518 provides that if a person makes a qualified_disclaimer with respect to any interest in property the federal estate gift and generation-skipping_transfer_tax provisions will apply with respect to such interest as if the interest had never been transferred to such person unqualified refusal by a person to accept an interest in property but only if such refusal is in writing such writing is received by the transferor of the interest the transferor's legal_representative or the holder of the legal_title to the property to which the interest relates not later than the date which is nine months after the later of a the date on which the transfer creating the interest in such person is made or b the day on which such person attains age twenty-one the person disclaiming the interest has not accepted the interest or any of its benefits and as a result of such refusal the interest passes without any direction on the part of the person making the disclaimer and passes either a to the spouse of the decedent or b to a person other than the person making the disclaimer sec_2518 provides that a disclaimer with respect to an undivided portion of an interest which meets the requirements of sec_2518 shall be treated as a qualified_disclaimer of such portion of the interest made the disclaimed property is treated for federal gift estate and generation-skipping_transfer_tax purposes as passing directly from the transferor and not from the disclaimant to the person entitled to receive the property as a result of the disclaimer accordingly the person making a qualified_disclaimer is not treated as making a gift under sec_25_2518-1 of the gift_tax regulations if a qualified_disclaimer is sec_25_2518-2 provides in pertinent part that if a beneficiary who disclaims an interest in property is also a fiduciary the disclaimant cannot retain a plr-125926-07 wholly discretionary power to direct the enjoyment of the disclaimed interest for example a fiduciary's disclaimer of a beneficial_interest does not meet the requirements of a qualified_disclaimer if the fiduciary exercised or retains a discretionary power to allocate enjoyment of that interest among members of a designated class unless the disclaimed interest passes without any direction on the part of the disclaimant to a person other than the disclaimant the disclaimer will not be qualified if the disclaimant either alone or in conjunction with another directs the redistribution or transfer of the property or interest in property to another person or has the power to direct the redistribution or transfer of the property or interest in property to another person unless such power is limited by an ascertainable_standard under sec_25_2518-2 in general a disclaimer is not a qualified_disclaimer sec_25_2518-3 provides that the disclaimer of an undivided portion of a sec_25_2518-3 provides that if the requirements of the section are met the disclaimer of all or an undivided portion of any separate interest in property may be a qualified_disclaimer even if the disclaimant has another interest in the same property sec_25_2518-3 provides in part that a disclaimer of both an income_interest and a remainder_interest in specific trust assets is not a qualified_disclaimer if the beneficiary retains interest in other trust property unless as a result of the disclaimer such assets are removed from the trust and pass without any direction on the part of the disclaimant to persons other than the disclaimant or to the spouse of the decedent the disclaimer of an undivided portion of an interest in a_trust may be a qualified_disclaimer separate interest in property which meets the other requirements of a qualified_disclaimer under sec_2518 and the corresponding regulations is a qualified_disclaimer an undivided portion of a disclaimant's separate interest in property must consist of a fraction or percentage of each and every substantial interest or right owned by the disclaimant in such property and must extend over the entire term of the disclaimant's interest in such property and in other_property into which such property is converted see sec_25_2518-3 example regarding the disclaimer of a fractional share of a residuary bequest a director of a corporation organized under sec_501 transferred property to the corporation in his capacity as president and a director the decedent in conjunction with the other directors of the corporation had the power to direct the disposition of the corporation's funds for charitable purposes the ruling holds that because the decedent retained the right in conjunction with others to designate the entities that would possess or enjoy the property transferred to the corporation the property transferred by the decedent to the corporation was included in the decedent's gross in revrul_72_552 1972_2_cb_525 the decedent who was the president and plr-125926-07 estate at his death under sec_2036 in the present case daughter and daughter propose to disclaim all of their respective interest in some of the securities passing to each of them pursuant to trust under paragraph of trust the property proposed to be disclaimed by daughter will pass to foundation and the property proposed to be disclaimed by daughter will pass to foundation pursuant to the terms of the amendments to the by-laws of foundation and foundation the property passing to each foundation as a result of the disclaimer shall be segregated and maintained in a separate_account from the other assets of each foundation respectively accordingly daughter and daughter will not have the power to make any determination with respect to the recipients of distributions of income or principal from the segregated funds of foundation or foundation respectively therefore we conclude that the proposed disclaimer will constitute a qualified under sec_2055 for estate_tax purposes the value of the taxable_estate shall disclaimer under sec_2518 provided the disclaimer otherwise complies with the requirements of sec_2518 and the applicable regulations including sec_25_2518-3 ruling be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to or for_the_use_of any corporation organized and operated exclusively for religious charitable scientific literary or educational_purposes a corporation that qualifies under sec_501 is one that is organized and operated exclusively for these purposes of a bequest devise or transfer made by a decedent dying after date the amount of a bequest devise or transfer for which a deduction is allowable under sec_2055 includes an interest which falls into the bequest devise or transfer as the result of a qualified_disclaimer under sec_2518 sec_20_2055-2 of the estate_tax regulations provides that in the case under the terms of trust property that is disclaimed by daughter or daughter as a result of the disclaimer will pass to foundation and foundation respectively provided foundation and foundation are qualified charitable organizations foundation has received a letter from the internal_revenue_service concluding that foundation is an organization described in sec_501 accordingly based on the facts presented and the representations noted above the property that passes to foundation as a result of daughter 1's disclaimer will qualify for an estate_tax charitable deduction under sec_2055 provided that daughter 1's disclaimer is a qualified_disclaimer under sec_2518 foundation has received a letter from the internal_revenue_service concluding that foundation is an organization described in sec_501 accordingly based on the facts presented and the representations noted above the except as expressly provided herein no opinion is expressed or implied this ruling is directed only to the taxpayers requesting it sec_6110 plr-125926-07 property that passes to foundation as a result of daughter 2's disclaimer will qualify for an estate_tax charitable deduction under sec_2055 provided that daughter 2's disclaimer is a qualified_disclaimer under sec_2518 concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter provides that it may not be used or cited as precedent letter is being sent to your authorized representatives representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this the rulings contained in this letter are based upon information and sincerely lorraine e gardner senior counsel branch passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
